MacIntyre, J.
1. The requirement of the Code, § 6-903, that “in all criminal cases . . the bill of exceptions shall be tendered . . within 20 days from the rendition of the decision,” is mandatory and jurisdictional. Evans v. State, 112 Ga. 763 (38 S. E. 78); Kirk v. Atlanta, 51 Ga. App. 269 (179 S. E. 580); Coker v. Life & Casualty Ins. Co., 180 Ga. 525 (179 S. E. 626).
2-, It affirmatively appearing from the bill of exceptions in the instant case that the motion for new trial was overruled on March 20, 1937, and that the bill of exceptions was presented to the trial judge on April 16, 1937, this court has no jurisdiction of the case.

Writ of error dismissed.


Broyles, C. J., <md Guerry, J., concur.